DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed July 6, 2021 is acknowledged.  Claims 3-6, 8, 9, 11, and 12 are pending in the application.  Claims 1, 2, 7, and 10 have been cancelled.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. “Effect of a Leuconostoc mesenteroides Strain as a Starter Culture Isolated from the Kimchi” (hereinafter “Park).
With respect to claims 5 and 6, Park discloses isolating strains of Leu. mesenteroides from kimchi (claim 5).  A starter culture was prepared with one of the isolated strains (a suspension of Leu. mesenteroides cells), and the starter culture was added to cabbage for fermentation to produce kimchi (claim 6) (P1729, Abstract; and 
While Park does not expressly disclose the isolated L. mesenteroides strains include L. mesenteroides CJLM119 (KCTC 13043BP), it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the L. mesenteroides strains of Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Additionally, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-nd paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any of the L. mesenteroides strains, including the presently claimed Leuconostoc mesenteroides strain, isolated from the kimchi in Park with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities and extended shelf life.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. “Effect of a Leuconostoc mesenteroides Strain as a Starter Culture Isolated from the Kimchi” (hereinafter “Park) as applied to claim 2 above, and further in view of De Vuyst et al. US 20080193595 (hereinafter “De Vuyst”).
With respect to claims 3, 4, 8, 9, 11, and 12, Park discloses isolating strains of Leu. mesenteroides from kimchi.  A starter culture was prepared with the isolated Leu. Mesenteroides 
While Park does not expressly disclose the isolated L. mesenteroides strains include L. mesenteroides CJLM119 (KCTC 13043BP), it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the L. mesenteroides strains of Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Additionally, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the L. mesenteroides strains, including the presently claimed Leuconostoc mesenteroides strain, isolated from the kimchi in Park for the starter culture with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities and extended shelf life.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Park does not expressly disclose the culture further comprises one or more cryoprotectants (claim 4) or a medium for culturing lactic acid bacteria (claim 3).
De Vuyst relates to regulating fermentation of plant material by adding at least one strain of lactic acid bacteria, such as Leuconostoc mesenteroides, to the plant material.  The lactic acid bacteria may be isolated from fermented plant material and may be used as a starter culture.  The starter culture may also contain medium (claim 3) or cryoprotective compounds such as milk powder, sugars, or glycerol (claim 4) (paragraphs [0001], [0009], [0024], [0027], [0037]-[0039], [0093]-[0096], and [0173]). 
Based upon the fact that Park and De Vuyst similarly teach isolation of bacteria from fermented plant material and utilizing L. mesenteroides as starter cultures, De Vuyst teaches the cryoprotectants are preservatives for the culture and medium provides growth stimulating nutrients for the bacteria (paragraph [0096]), and Park Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of De Vuyst, to select cryoprotectants and lactic acid bacteria culturing medium in the culture of Park with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities and extended shelf life.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Response to Arguments
Applicant’s arguments filed July 6, 2021 have been fully considered.
Due to the claim amendments as well as the provision of the Receipt in Case of an Original Deposit form”, the 35 USC 112 (a) and (b) rejections and the 35 USC 101 rejection in the previous Office Action has been withdrawn (P4-P5).
Applicant’s arguments with respect to Park and De Vuyst have been fully considered, but they are unpersuasive (P6-P9).
Applicant argues the strain of the present claims is in fact different and results in fermentation starter and kimchi different from those produced by the prior art.  Park discloses the Leuconostoc mesenteroides LK 93 strain. But the Leuconostoc mesenteroides LK 93 strain's 16s rRNA sequence is different from the claimed strain's.  Park teaches that the 16S rDNA partial sequence of the LK 93 strain has been deposited in the GenBank database under accession No. JQ768371. See section "Nucleotide sequence GenBank accession" on page 2 of Park. Applicant includes herewith as Attachment 2 GenBank's record of the LK 93 strain (accession No. JQ768371.)  Upon aligning and comparing the sequence of Park's LK 93 and the sequence of the CJLM119 strain (KCTC 13043BP) of the present claims by using EMBOSS program provided by EMBL-EBI (European Bioinformatics Institute), Applicant confirmed that the two strains showed an identity of about 41 %, which is very low. See Attachment 3. The strains are different. The CJLM119 strain of the present claims produces relatively less gas, which is very advantageous in preparing kimchi. Kimchi prepared using a strain culture of CJLM119 produces a significantly decreased amount of gas when compared with other strains, which increases convenience in distribution (preventing damage caused by expansion of product package). Such property of producing less gas was proven by the results of the comparison experiment with different Leuconostoc mesenteroides standard strains (KCTC3100, KCTC3722) that belong to the same genus and the same species as the strain of the claims.  It was confirmed that lactic acid production in kimchi prepared using the CJLM119 strain of the claims was at a level of 65% to 67% compared to kimchi prepared using the homogeneous standard strain cultures (see [Table 5] in 7-1 of Example 7). It was 
Examiner disagrees.  Although the LK93 L. mesenteroides strain isolated in Park is not the same as the presently claimed L. mesenteroides strain as shown in the sequence comparison, it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides of Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Further, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed L. mesenteroides strains, including the presently claimed Leuconostoc mesenteroides strain, isolated from the kimchi in Park for the starter culture with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities and extended shelf life.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.